Exhibit 10(n)(3)
Second Amendment to Consulting Agreement
Second Amendment effective as of the 1st day of May, 2009 (the “Effective
Date”), to that certain Consulting Agreement entered into on April 12, 2006,
between Robert L. Parker (“Parker”), an individual who resides in Tulsa,
Oklahoma, and Parker Drilling Company, a Delaware corporation (the “Company”)
(as amended by the First Amendment effective May 1, 2008, the “Agreement”) (the
“Second Amendment”).
WHEREAS, management has determined that it is in the best interests of the
Company to amend the Agreement to extend the term for one (1) year due to the
valuable services that Parker provides to the Company through his service on the
US-Kazakhstan Business Council and by promoting the business of the Company with
major and national oil companies; and
WHEREAS, Parker is willing to amend the Agreement in accordance with the terms
contained in this Second Amendment;
NOW, THEREFORE, in consideration of the covenants and conditions contained
herein, the parties hereby agree to amend the Agreement as follows:
1. Section 3 shall be amended to provide that the Consulting Term shall be
extended for one (1) year through April 30, 2010, subject to earlier termination
as provided in paragraph 2 below. As compensation for providing consulting
services, the Company shall pay Parker the amounts specified in paragraph 2
below from and after the Effective Date of this Second Amendment.
2. Section 5 shall be amended to provide that the only payments and benefits
payable to Parker, from and after the Effective Date of this Second Amendment
until the termination of the Consulting Term, shall be a consulting fee of
$14,583.34 per month, payable by the fifth (5th) day of each calendar month.
3. Except as specifically amended by this Second Amendment, all other terms and
conditions of the Agreement shall remain in full force and effect.
IN WITNESS WHEREOF, Parker and the Company have executed this Second Amendment
to be effective as of the date first written above.

                      PARKER DRILLLING COMPANY       ROBERT L. PARKER    
 
                   
By:
  /s/ Dave Mannon       By:   /s/ Robert L. Parker    
 
                   
Name:
  Dave Mannon       Name:   Robert L. Parker    
Title:
  President & COO                

 